Case 2:17-cv-08961-SJO-AGR Document 63 Filed 10/12/18 Page 1 of 4 Page ID #:381



   1   Alan Engle (Bar No. 224779)
   2   alan.engle@meenlegal.com
       MEADOR & ENGLE
   3   5151 California Ave., Suite 100
   4   Irvine, CA 92617
       Telephone: (310) 428-6985
   5   Facsimile: (714) 386-5368
   6
       Attorneys for Defendants Jason Luong and
   7   Planet Express Shipping, LLC
   8

   9

  10                        UNITED STATES DISTRICT COURT
  11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12

  13
       SHIPITO, LLC,                       CASE NO. 2:17−cv−08961−SJO-AGR
  14
                      Plaintiff,           DEFENDANTS' EX PARTE
  15                                       APPLICATION TO CONTINUE THE
       v.
  16                                       MOTION CUTOFF DATE BY 13 DAYS
       JASON LUONG, PLANET
  17   EXPRESS SHIPPING, LCC, and           Judge: Hon. S. James Otero
  18   DOES 1 through 10,                   Hearing Date: None Requested
                                            Trial Date: January 15, 2019
  19                  Defendants.
  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:17-cv-08961-SJO-AGR Document 63 Filed 10/12/18 Page 2 of 4 Page ID #:382



   1                        EX PARTE APPLICATION TO CONTINUE
   2                          MOTION CUTOFF DATE BY 13 DAYS

   3
             Defendants submit this ex parte application to continue the current Motion
   4
       Cutoff date by 13 days, from November 13, 2018 to November 26, 2018 or as soon
   5
       thereafter as possible. Trial is scheduled for January 15, 2019. (Scheduling Order,
   6
       Dckt #47) The current Motion Cutoff date renders the filing of summary judgment
   7
       motions by either party impracticable in light of the current deposition schedule, the
   8
       immanent close of discovery, and the requirements of the Court's Standing Order
   9
       for Civil Cases. Defendants' therefore respectfully request the Court continue the
  10
       Motion Cutoff date by 13 days (the current cutoff date falls on the day after
  11
       Veterans' Day) to allow for the filing of dispositive motions.
  12
             This case involves a single cause of action for trade secret misappropriation
  13
       under the Defend Trade Secrets Act. 18 U.S.C. §§ 1836-39. The Discovery Cutoff
  14
       date is this coming Monday, October 15, 2018. Plaintiff deposed Defendant Luong
  15
       yesterday and is scheduled to depose another employee of Planet Express today.
  16
       The sole deposition noticed by defendants is scheduled for Monday, October 15 in
  17
       Utah. Also, the deadline for plaintiff to produce documents and answer outstanding
  18
       interrogatories and requests for admission is October 15. It is anticipated that the
  19
       deposition and discovery responses will be relevant to defendants' contemplated
  20
       motion for summary judgment.
  21
             The current November 13 Motion Cutoff Date falls 29 days after the October
  22
       15 discovery cutoff. Given the 28 day notice period required by L.R. 6-1, this
  23
       would require that any motion for summary judgement be filed the day after the
  24
       sole deposition taken by defendants and 5 days after the deposition of defendant
  25
       Luong, prior to the availability of rough transcripts.
  26
             Further, because there is a protective order in place (Protective Order, Dckt
  27
       #53), under sec. 31.c. of the Court's Standing Order (35 days notice required when a
  28
                                                  2
       EX PARTE APPLICATION TO CONTINUE MOTION CUTOFF DATE
       2:17−cv−08961−SJO-AGR
Case 2:17-cv-08961-SJO-AGR Document 63 Filed 10/12/18 Page 3 of 4 Page ID #:383



   1
       protective order is in place), the presumptive deadline for filing a dispositive
   2
       motion was actually Tuesday, October 9th, prior to any of three total depositions
   3
       scheduled by either party in this matter. Also, as this is a trade secret case where
   4
       defendants will likely seek to file at least two documents designated by plaintiff as
   5
       Highly Confidential in connection with their contemplated motion, they are
   6
       required to provide plaintiff with an opportunity to file an application to seal under
   7
       L.R. 79-5.1 and Standing Order sec. 31.e.
   8
             Plaintiff's primary counsel, located in Utah, have been in Los Angeles this
   9
       week and there has been some in-person discussion of a possible joint request to
  10
       continue the motion cutoff date in light of the issues raised above, but no stipulation
  11
       has been agreed to.
  12
             Specifically, on Wednesday the 10th, counsel for plaintiff conducted a
  13
       noticed inspection of defendants' business premises. During the inspection, I raised
  14
       the issue of the timing for filing of dispositive motions in light of the immanent
  15
       discovery cutoff date. Counsel for plaintiff appeared to agree that it would be
  16
       desirable to continue the motion cutoff date but did not immediately agree to a joint
  17
       request.
  18
             The next day, at the deposition of Mr. Luong, I again raised the issue of a
  19
       possible joint request to continue the motion cutoff date. Counsel for plaintiff
  20
       indicated he believed client consent would be needed to join in such a request.
  21
       Thus, counsel for plaintiff is aware of defendants' desire to request a continuance of
  22
       the current cutoff date and has not rejected the possibility of a joint motion, but due
  23
       to the time constraints and the deposition scheduled for today, I am submitting this
  24
       application ex parte. I intend to personally serve plaintiff's counsel with a copy of
  25
       this application and the accompanying proposed order prior to the start of today's
  26
       deposition at 10 a.m.
  27

  28
                                                  3
       EX PARTE APPLICATION TO CONTINUE MOTION CUTOFF DATE
       2:17−cv−08961−SJO-AGR
Case 2:17-cv-08961-SJO-AGR Document 63 Filed 10/12/18 Page 4 of 4 Page ID #:384



   1
             In addition to the considerations above, continuing the motion cutoff date by
   2
       13 days, from November 13, 2018 to November 26, 2018 or as soon thereafter as
   3
       possible, would promote the "just, speedy, and inexpensive determination" of this
   4
       action by potentially obviating the need for trial. (Fed. R. Civ. P. 1)
   5

   6                                                  Respectfully submitted,
   7
             Dated: October 12, 2018                   MEADOR & ENGLE
   8

   9
                                                           /s/ Alan Engle
  10                                                         Alan E. Engle
  11                                                  5151 California Ave, Suite 100
                                                      Irvine, CA 92617
  12                                                  310-428-6985
  13                                                  alan.engle@meenlegal.com
                                                      Attorneys for Defendants Jason Luong
  14                                                  and Planet Express, LLC
  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  4
       EX PARTE APPLICATION TO CONTINUE MOTION CUTOFF DATE
       2:17−cv−08961−SJO-AGR
